DETAILED ACTION
This communication is in response to the Arguments and Amendments filed on 09/07/2021. Claims 1-20 are pending and have been examined.
All objections/rejections not mentioned in this Office Action has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10387548 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Liu teaches a system configured to associate an analyzed transcript to a speaker, comprising: at least on memory storing computer readable instructions for execution (see Figure 2, storage medium 10 storing the modules); at least one network interface device (see Figure 2, communication unit 40); 

obtain transcript data of a dialogue between two or more people (see [0042], conversion module converts speech to text an where one or more users present); determine at least one speaker from the parsed transcript data; (see [0031], where based on the one or more text user 1 is identified and name identified), associate at least a portion of spoken dialogue from the parsed transcript data to the determined speaker by linking the portion of spoken dialogue to the determined name of the speaker (see [0042], where after conversion and identified user, the user is associated with the region of text), generate data for displaying a user interface that displays a plurality pages where that includes a first page and a second page, wherein (see Figure 3, where the speaker is provided along with transcribed text as seen, [0042], which discloses the speaker ID being placed along the transcribed text).However, Liu does not specifically parse the transcript data.
Feinberg does teach parse the transcript data (See col. 7, lines 42-50, where based on the language spaces, other delimiters such as punctuation marks are used to break words to determine names and where Liu separates the presentation content from the names as shown in Figure 3); Determining at least one speaker from the parsed transcript data (see col. 7, lines 42-50, where delimiters used to separate words such as names and comparing to contact list). However, Liu in view of Feinberg does not specifically teach the first page includes a layout containing a plurality of elements associated with a profile, wherein the plurality of elements includes at least a portion of 
Garcia does teach the first page includes a layout containing a plurality of elements associated with a profile (see [0038], where user profile information is stored), wherein the plurality of elements includes at least a portion of the spoken dialogue associated with the speaker (see Figure 5, where various excerpts provided from conference which is associated with user and [0038] describes how user profiles comprise excerpts of transcripts), and selection of the portion of the spoken dialogue causes display of the second page; and the second page includes additional dialogue associated with each of a plurality of events in which the speaker has spoken (see [0061], and see Figure 5, text icon 562 to Figure 6 which shows further dialog. For example, the first icon comprises text “obtain” or “signed contract” causes another page to open up). Furthermore, Garcia teaches wherein the plurality of web-pages include at least a third page wherein the third page includes a full text version of a transcript of the event, wherein the full text version of the transcript of the event includes the portion of the spoken dialogue of the speaker and dialogue of additional speakers for the event (see Figure 6, which shows transcript with respect to conference 2 which comprises the user 1 and user 2 and user 3). However, Liu in view of Feinberg in view of Garcia does not specifically teach the use of webpages and the profile information being displayed.
Neubacher does teach use of webpages and the profile information being displayed (see Figure 5F, which shows transcript information by Dr. Wilkinson and also 
Neubacher (US 2015/0371637) in Fig 5f a window 525 that provides a history of dictation provided by the user and can be provided with respect to other users. However, it is absent any disclosure on how this window is shown.
Gammon (US 2013/0103399) in Figures 6-8 show the creation of two windows for each speaker independent of a selection or is not disclosed. 
However, none of the cited art either alone or in combination thereof teaches the combination of limitations as recited in the independent claims. More specifically, the limitations of “a selectable item displayed in proximity to the additional dialogue and corresponding to an event from the plurality of events; and selection of the selectable item causes display of the third page, wherein the third page includes: a text version of a transcript of the event, wherein the text version of the transcript of the event includes the portion of the spoken dialogue of the speaker” in conjunction with the rest of the limitations in the independent claims are not taught or made obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
10/14/2021